Title: To Thomas Jefferson from Thomas Leiper, 23 March 1806
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philada. March 23d. 1806
                        
                        The great misfortune annexed to this country is we have too many great men in their own estimation and in the
                            intimation of the people too few—The Pivot we have been running upon is yourself and it is the will and wish of ever
                            republican within my knowledge that you should continue to be President and you may rely on it there is not a single
                            exception to the rule but from some fellows who have asked an office and been disappointed—You cannot concieve how our
                            spirits were Damp’t when it was published you would not serve any longer as president than the period of your present
                            appointment but lately I am informed you never said any such thing and I hope you never will for if you do every
                            republican in the UStates will have cause to repent it—if your successor is to be put in nomination by the present
                            Congress for a Body so disjointed as they are cannot act correctly in any thing and morover we think it is a business they
                            have no business with at any rate they have none at the present time if you ever said you would not serve again—Your
                            views no doubt have always been to reconcile all parties but I have no doubt by this time you are convinced this thing is
                            not to be done Once a Tory always a Tory said Governor Livingston it will apply to Federalist who are the same people. We
                            are all republicans we are all Federalist read extremely well at the time and I thought much good would come out of it but
                            I have found none everything you do is wrong with the Leaders of that party and John Randolph from the abuse he has given
                            the Executive stands very high with them but what he has gained on that side he has lost on ours and I think the Aurora of
                            last monday has answered him intirely to my satisfaction and if he is the man of that keen feeling I take him to be it
                            will lay him up for the whole session for it shews clearly he has never read the history of his own Country or of England—My opinion of the present race of leaders are on our side one half of them have a reference to Office and the third party
                            as they are called their leaders have nothing else in view but Office and they care not a Pin what kind of Goverment they
                            have so they have a Fat place under it—I have a most infernal opinion of this party for they have published what is not
                            true to carry their point—Dallas in his Manifesto which no doubt you have read calls the best republican of the State
                            Forty three times malecontents and inferrs it Eight or Ten time more this man certainly ought not to be trusted on the
                            republican side—Muhlenberg from his letter is not trust worthy because their are lies in it Bache from the stuff he has
                            published in the Freeman’s Journal most be a low fellow—Macpherson I have heard nothing against but from those who has a
                            squint at his office and all they can say he is a federalist but that he was when you first appointed him—but as for the
                            others they wrote they spoak the met the federalist (which you may rely on it are your political enemies) in public &
                            private and voted with them to a man the Two last elections. Now I will ask you Religiously Morally & Politically what
                            ought to be done with them my answer is turn them out for a House divided against itself cannot stand then out with them
                            that their influence at elections may be as small as possible. In this measure there is both principle and prudence—You
                            certainly appointed those men on account of their whig principles then you certainly ought not to continue them in office
                            when you have proof positive that they have throughen their interest into the opposite scale then out with them do what
                            is right and never think of consequences—and the blessing of God will attend it—
                        We have it here that Gallatin is excluded from your Councels of this thing we can have no doubt for that
                            madman John Randolph (to give him no more name) has mentioned in his speech—This news is extremely pleasing to me for
                            you know I give you my opinion of that man early and I have had no reason to alter it ever since and can inform you
                            further that this is agreeable to 7/8 of my Political friends for we believe he was and is the Head of the third party and
                            we believe that this very party are conve[rting] your councils at this very time—Our reasons for believing that Gallatin
                            was at the Head of the third party—Coxe and Bache were at as much varience as any two men could be even Bache went so far
                            as to say he would sooner cut his hand of than shake it with Coxe notwithstanding all this in less than a week we find Cox
                            President and Bache secretary at the Harp and Eagle which was the first meeting of the third party here now we say this
                            thing could never taken place between these two men had it not been requested by their superiors in office which I did
                            believe to be Gallatin and Dallas at the time and from their subsequent conduct I have had no reason to alter my opinion—Lieb I am informed is beginning to have a good opinion of Gallatin this is after abusing him to my knowledge for these
                            Five years and the reason he assigns Gallatin has begun to abuse McKean—Lieb wants an office I hope you will never give
                            him one nor no man who can change his opinions so quick—Lieb to my knowledge has been making apologies for Muhlenberg
                            since he wrote his infamous letter but I never found a single republican that would Join with him—Clay no doubt will look
                            for an office I am against appointing any man from the senate or House of Representatives it is enough to corrupt any
                            Goverment—You no doubt have observed that Governor McKean is doing all he can to support the federal party by appointing
                            them into Office—Tilghman one of the Twenty Four Judges, Chief Judge of this State no doubt by the concurrence of Dallas—and his mind is made up to remove from office every republican—You may think of this matter as you please unless you
                            Balance this thing you will leave democracy to contend with too many enemies for it is impossible for us to bear up
                            (altho’ we mean to try) against all the Officers of the State and all the officers of the Continental Goverment excepting
                            Robert Patterson Callender Irwine and William Lennard—Smith the Marshall is now with us and would have been always had
                            it not been for Dallas—
                        If you resign, the Federal papers from the one end of the Continent to the other will publish that the people
                            are tired of Democracy and the reason you resigned you knew you could not be elected again and every scoundrel in the
                            country who wants an office will attach himself to the man who will promise him most from that circumstance I expect to
                            see such an Union of honest men as far to exceed that of Clinton & Burr for the truth of what I have wrote and more
                            information I beg to refer you to the bearer Mr. William Duane whom I believe acts and publishes as Correctly as any man
                            that ever handle a Type or if you think you can procure any man from me that may of service to the cause we are embarked
                            in let me know by the return of the post and I will wait on you for believe me Sir I have had more political pain lately
                            than I ever experienced in my life In the mean time I am with the Utmost respect 
                  and Attachment Your most Obedient
                            Servant
                        
                            Thomas Leiper
                            
                        
                    